IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
ID#: 9803018202B

V.

DAVID M. WILLIAMS,

\_/\_/\/\/\/VV

Defendant.

Upon Commissioner’s Report and Recommendation that Defendant’s
Motion for Postconviction Relief and Motion for Appointment of Counsel should
be denied -- ADOPTED
ORDER

This 30th day of April, 2019, the Court having considered the
Commissioner’s Findings of Fact and Recommendations, it appears to the Court
that:

l. On August 24, 2018, David M. Williams filed a pro se motion for
postconviction relief (the “Postconviction Motion”) and motion for appointment of
counsel. The Court referred the motions to a Superior Court Commissioner under
10 Del. C. § 512 and Superior Court Criminal Rule 62. On April 8, 2019, the
Commissioner issued her findings of fact and recommendation (the “Report”).
Under Rule 62, a party objecting to any portion of a Commissioner’s findings of
fact and recommendations may serve and file Written objections Within 10 days of

the report’s filing.l Although 22 days have passed since the Commissioner issued

her Report, Williams has not filed any objections. Williams therefore has Waived

 

1 super. Ct. crim. R. 62(3)(5)@1).

any objections to the Report.2 Accordingly, the Court hereby adopts the
Commissioner’s Report in its entirety. Defendant’s Postconviction Motion and

Motion for Appointment of Counsel are DENIED.

Ml-W

Abiga(il) M.“LeGr'ov'\/, ‘Fudge

IT IS SO ORDERED.

Original to Prothonotary
cc: Timothy Weiler, Esquire
David M. Williams, pro se, SBI# 173211

 

2 Maniscalco v. State, 2017 WL 443725, at *2 (Del. Jan. 10, 2017).